NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           MAR 14 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HARMEET SINGH KHAMBA,                            No. 05-73471

              Petitioner,                        Agency No. A072-171-756

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



HARMEET SINGH KHAMBA,                            No. 05-76696

              Petitioner,                        Agency No. A072-171-756

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



HARMEET SINGH KHAMBA,                            No. 06-71477

              Petitioner,                        Agency No. A072-171-756

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 15, 2013
                            San Francisco, California

Before: SCHROEDER and MURGUIA, Circuit Judges, and MCNAMEE, Senior
District Judge.**

      Petitioner Harmeet Singh Khamba (aka Gurjit Singh), a native and citizen of

India, petitions for review of several orders of the Board of Immigration Appeals

(“BIA”) after a previous remand for consideration of the Immigration Judge’s

(“IJ”) adverse credibility determination. The BIA affirmed the IJ’s decision

denying Khamba’s applications for asylum, withholding of removal, and protection

under the Convention Against Torture. The BIA also denied his motion to reopen

seeking adjustment of status and his motion to reconsider. We deny the petitions.

      Khamba submitted a family ration card that was internally inconsistent in

listing members of his family not born as of the purported issue date, but omitting



        **
             The Honorable Stephen M. McNamee, Senior United States District
Judge for the District of Arizona, sitting by designation.



                                          2
his brother, who was alive as of that date. His shifting explanations for these

inconsistencies are neither reasonable nor plausible. See Rizk v. Holder, 629 F.3d

1083, 1088 (9th Cir. 2011). The card was intended to establish the composition of

his family, which was critical to his assertion of persecution based on the imputed

political opinion of his brother. The inconsistencies therefore support the adverse

credibility finding because they go to the heart of his claim. Wang v. I.N.S., 352

F.3d 1250, 1259 (9th Cir. 2003).

      The BIA did not abuse its discretion by denying Khamba’s motion to

reopen. The BIA has broad discretion to deny a motion to reopen. I.N.S. v.

Doherty, 502 U.S. 314, 323 (1992); Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010). The BIA concluded that Khamba was not entitled to a favorable

exercise of discretion because he submitted his asylum application under a false

identity. This decision was not an abuse of discretion because it was not “arbitrary,

irrational, or contrary to law.” Valeriano v. Gonzales, 474 F.3d 669, 672 (9th Cir.

2007) (internal quotation and citation omitted).

      The denial of Khamba’s motion to reopen was not a violation of his due

process rights. Khamba’s contentions that the BIA overlooked evidence do not

overcome the presumption that the BIA reviewed all of the evidence. See

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). Khamba, furthermore,


                                          3
cannot show a violation of any substantive right protected by due process because

his petition for adjustment of status was lawfully denied. See Morales-Izquierdo v.

Dep’t of Homeland Sec., 600 F.3d 1076, 1091 (9th Cir. 2010).

      Khamba waived review of the motion to reconsider by failing to offer any

legal arguments to contest that decision.

      PETITIONS DENIED.




                                            4